Per Curiam.

Orders affirmed, with costs. The order appointing Mr. Hyatt receiver, was made after due notice to the judgment debtor and other judgment creditors having proceedings pending. The only right which the Pennsylvania Class Company had after the appointment of such receiver was to have such receivership extended so as to protect its interests.
It was, therefore, proper for the Special Term justice to deny its motion to vacate such receivership.
Present: Eitzsimons, Ch. J.; Conlan and,Schttchman, JJ..
Orders affirmed, with costs.